Title: To James Madison from William Eaton, 18 September 1804 (Abstract)
From: Eaton, William
To: Madison, James


18 September 1804, Malta. “I request you will be pleased to cause information to be forwarded me, from the office of the department of State, by which I may learn on what grounds, or whether any, the Chevalier Antonio Porcile, of Sardinia, founds a pretext of having been released by an act of the Government of the United States from a demand I have against him for payments made as his surety on loans obtained by him at Tunis in 1798,9. for the purpose of ransoming from slavery his daughter Maria Anna Porcile. I had fixed some reliance on this resource to aid the enterprise in which I am engaged on the coast of Tripoli. But, by the tenor of the chevalier’s letter to the President, copy of which I have been served with, he considers himself exonerated from that debt. This disappointment embarrasses exceedingly my calculations, as I am left without an alternative.
“In the statement I made to Congress last session I hazarded an opinion that divisions might easily be encouraged in Algiers and Tunis favorable to our interests, in case we chose to avail ourselves of this instrument to chastize outrage. Events prove that my calculations were not altogether speculative. It is hoped the present moment of distress at Tunis will be siezed to silence the unjustifiable claims and pretensions of that Bey. He has finally rejected the overture of an annuity of ten thousand dollars, which Mr. Cathcart was authorized to tender and Mr. OBrien actually has tendered in lieu of a frigate of 36 guns: but he infers a promise of a tribute and an equivalent to the frigate from the tenor of the President’s letter of January 27th. 1804 and the consequent discussions of Mr. OBrien and Doctor Davis: and he has declared his determination to hold no intercourse with our government through the channel of Algiers.

“I presume again to hazard an opinion that in case of success of the present expedition against Tripoli, if vested with powers, I may reduce our treaty with Tunis to a footing with the most favored nations. The experiment will cost nothing; and, if we should fail of success, we risk to loose no ground by it.
“The impressions, which the activity of Commodore Preble’s squadron has stamped on the coast of Barbary, have pretty effectually erased those sentiments of contempt for our arms which the dilatory movements of his predecessor had left on the minds, as well of the enemy as the other regencies.
“As it concerns my individual interest I shall never cease to have peculiar cause to regret that such an officer had not sooner commanded in this sea; but he has left the field so fair for vigorous and decisive operations that the termination of the war may prove more honorable to the United States than if it had become less an object of general speculation.
“It is hoped and believed, the Bashaw of Tripoli may be brought to terms, if not to Washington next summer, provided we are suitably supported in the proper measures of doing it. Two years ago it might have been done more easily.”
